Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 15, 2014

The Court of Appeals hereby passes the following order:

A14A1702. ROBERT L. TILLMAN v. THE STATE.

      This case was docketed by this Court on May 15, 2014, and appellant’s brief
and enumerations of error were due June 4, 2014. On June 4, 2014, appellant filed
a motion for extension of time to file his brief, and an extension was granted to allow
appellant through and until June 19, 2014 to file its brief and enumerations of error.
As of the date of this order, appellant still has not filed a brief and enumeration of
error and has not requested an additional extension of time in which to do so.
Accordingly, this appeal is hereby DISMISSED as abandoned pursuant to Court of
Appeals Rules 13 and 23.
                                        Court of Appeals of the State of Georgia
                                                                         07/15/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.